Citation Nr: 0815019	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-41 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and December 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the remand portion of the 
decision below, and is again remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
left ear hearing loss has been manifested by no more than 
Level II hearing acuity. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in May 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the veteran has been provided with two VA 
examinations during the course of this appeal.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
issue of the increased initial evaluation, because that part 
of the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding 
that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four, with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the Roman numeral designation for hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
is evaluated separately.  38 C.F.R. § 4.86(b).

In September 2003, a VA audiological examination was 
conducted.  The report noted the veteran's complaints of 
hearing loss.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
25
60

The average puretone threshold in the left ear was 32.5 
decibels.  Speech audiometry revealed speech recognition 
ability, using the Maryland CNC word list, of 88 percent in 
the left ear.  The report diagnosed borderline normal sloping 
to a moderate high frequency hearing sensorineural hearing 
loss in the left ear.

Pursuant to a Board remand, in November 2007, another VA 
audiological examination was conducted.  The report noted the 
veteran's complaints of hearing loss.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
30
55

The average puretone threshold in the left ear was 32.5 
decibels.  Speech audiometry revealed speech recognition 
ability, using the Maryland CNC word list, of 98 percent in 
the left ear.  The report diagnosed normal hearing 
sensitivity with a mild to moderate sensorineural hearing 
loss at 3 and 4 Hertz.  Speech intelligibility was excellent.

Based upon a review of the record, the Board concludes that a 
compensable initial disability rating for service-connected 
left ear hearing loss is not warranted.

The veteran's hearing loss as shown in the September 2003 VA 
audiological examination results in Level II hearing acuity 
in the left ear.  The veteran's hearing loss as shown in the 
November 2007 VA audiological examination results in Level I 
hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  
Because the veteran's right ear hearing loss is nonservice-
connected, the pertinent regulations provide that, for the 
purposes of determining the disability evaluation for the 
service-connected ear, the nonservice-connected ear must be 
considered of Level I hearing acuity.  38 C.F.R. § 4.85 (f).  
Affording the veteran the benefit of the most severe hearing 
acuity Level for the appeal period, and thus applying Level 
II hearing acuity for the left ear and Level I for the right 
ear to Table VII, the ultimate result is a noncompensable 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h).  The 
Board also notes that the veteran's hearing loss does not 
satisfy the "exceptional pattern" defined in 38 C.F.R. § 
4.86.  

The presently assigned noncompensable disability evaluation 
accurately depicts the severity of the veteran's left hearing 
loss as contemplated by the Schedule for the entirety of the 
rating period on appeal, and there is no basis for higher 
staged ratings at any time during the period pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 
12 Vet. App. at 119; see also Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (finding the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria); see also Hart, 21 Vet. App. 505.

As the preponderance of the evidence is against the claim for 
a higher rating for service-connected left ear hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.


REMAND

By an October 2007 Board remand, the RO was instructed to 
obtain a VA examination and opinion regarding the veteran's 
claim for entitlement to service connection for right ear 
hearing loss.  The Board remand contained specific 
instructions regarding the required medical opinion, to 
include a directive requiring an opinion as to whether the 
veteran's right ear hearing loss is related to service.  
Although the RO obtained a VA opinion, the VA examiner did 
not specifically address this issue, noting instead that the 
results of the veteran's audiological examination did not 
reveal right ear hearing loss sufficient to establish a 
disability for VA purposes.  

The Board notes that a September 2003 VA audiological 
examination found that the veteran had right ear hearing loss 
sufficient to constitute a disability for VA purposes.  The 
Board recognizes that the results of the November 2007 VA 
audiological examination did not reveal right ear hearing 
loss for VA purposes.  However, the United States Court of 
Appeals for Veterans Claims has held that the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  As the veteran's 
claim for service connection for right ear hearing loss was 
filed in April 2003 and a September 2003 VA audiological 
examination reveals right ear hearing loss sufficient to 
establish a disability for VA purposes, there is evidence of 
record sufficient to satisfy the requirement of a current 
disability.  

Accordingly, remand is required for a VA audiological 
examination and opinion which addresses the etiology of the 
veteran's right ear hearing loss in conformity with the 
Board's October 2007 remand.  RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remand for the following action:

1.  The veteran must be afforded a VA 
audiological examination to determine the 
current existence and etiology of any 
right ear hearing loss found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion, in light 
of the service and post-service evidence 
of record, as to whether any current right 
ear hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as due 
to noise exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and post-
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  The examiner 
must specifically address the question of 
whether any degree of right ear hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
right ear hearing loss.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


